 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT
 6                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8       ROSIE O’DELL, CHARLES O’DELL,                             No. 1:18-CV-01079 SKO
 9                            Plaintiffs,                          ORDER REGARDING SETTLEMENT
                                                                   CONFERENCE PROCEDURES
10             v.
11       ARAMARK CAMPUS LLC,
         YOSEMITE HOSPITALITY, LLC,
12
                             Defendants.
13

14

15             The Court sets a settlement conference for June 11, 2019, at 1:00 pm before Magistrate
16   Judge Erica P. Grosjean.
17            Unless otherwise permitted in advance by the Court, the attorneys who will try the case
18   shall appear at the Settlement Conference. It is recommended that pertinent evidence to be offered
19   at trial, documents or otherwise, be brought to the settlement conference for presentation to the
20   settlement judge. Neither the settlement conference statements nor communications during the
21   settlement conference with the settlement judge can be used by either party in the trial of this
22   case.
23            Absent permission from the Court, in addition to counsel who will try the case being
24   present, the individual parties shall also be present1. In the case of corporate parties, associations
25   or other entities, and insurance carriers, a representative executive with authority to discuss,
26   consider, propose and agree, or disagree, to any settlement proposal or offer shall also be present.
27
     1
       In prisoner civil rights cases, a representative from the Attorney General’s Office is sufficient as a party
28   representative.                                                1
 1   A representative with unlimited authority shall either attend in person or be available by phone
 2   throughout the conference. In other words, having settlement authority “up to a certain amount”
 3   is not acceptable.
 4          IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD
 5   BE FUTILE, THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER
 6   THAN SEVENTY-TWO HOURS PRECEDING THE SCHEDULED SETTLEMENT
 7   CONFERENCE.
 8          Confidential Settlement Statements
 9          At least five (5) court days prior to the settlement conference, each party shall submit a
10   Confidential Settlement Conference Statement in Word format directly to Judge Grosjean’s
11   Chambers at epgorders@caed.uscourts.gov. The statement shall not be filed on the docket or
12   served on any other party. Each statement shall be clearly marked "confidential" with the date
13   and time of the settlement conference clearly noted on the first page. The Confidential Settlement
14   Conference Statement shall include the following:
15                  A. A brief statement of the facts of the case.
16                  B. A brief statement of the claims and defenses, i.e., statutory or other grounds
17                  upon which the claims are founded; a forthright evaluation of the parties'
18                  likelihood of prevailing on the claims and defenses; and a description of the major
19                  issues in dispute.
20                  C. A summary of the proceedings to date.
21                  D. An estimate of the cost and time to be expended for further discovery, pretrial
22                  and trial.
23                  E. The relief sought.
24                  F. The party's position on settlement, including present demands and offers and a
25                  history of past settlement discussions, offers and demands.
26          The parties shall contact that the designated settlement conference judge’s chambers to
27   ascertain whether additional settlement conference procedures are required.
28   ///
                                                       2
 1   IT IS SO ORDERED.
 2
       Dated:   December 19, 2018       /s/
 3                                  UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    3
